Case 20-40135-JJR13   Doc 30    Filed 03/18/20 Entered 03/18/20 18:07:16   Desc Main
                               Document     Page 1 of 6
Case 20-40135-JJR13   Doc 30    Filed 03/18/20 Entered 03/18/20 18:07:16   Desc Main
                               Document     Page 2 of 6
Case 20-40135-JJR13   Doc 30    Filed 03/18/20 Entered 03/18/20 18:07:16   Desc Main
                               Document     Page 3 of 6
Case 20-40135-JJR13   Doc 30    Filed 03/18/20 Entered 03/18/20 18:07:16   Desc Main
                               Document     Page 4 of 6
Case 20-40135-JJR13   Doc 30    Filed 03/18/20 Entered 03/18/20 18:07:16   Desc Main
                               Document     Page 5 of 6








                      




    Case 20-40135-JJR13   Doc 30    Filed 03/18/20 Entered 03/18/20 18:07:16   Desc Main
                                   Document     Page 6 of 6
